                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 March 19, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION



MT. HAWLEY INSURANCE COMPANY,                     §
                                                  §
                        Plaintiff,                §
                                                  §
v.                                              §           CIVIL ACTION NO. H-18-0787
                                                §
HUSER CONSTRUCTION COMPANY,                     §
INC. I                                          §
                                                §
                        Defendant.              §




                              MEMORANDUM OPINION AND ORDER



         Plaintiff      Mt.     Hawley    Insurance         Company      ( "Mt.     Hawley"            or

"Plaintiff")           sued    defendant    Huser          Construction      Company,              Inc.

("Huser" or "Defendant") seeking a declaration that Mt. Hawley did

not owe Huser a duty to defend in a lawsuit brought against Huser. 1

Huser answered and pled counterclaims for breach of contract and

violations        of    the    Texas     Insurance         Code   against         Mt.      Hawley. 2

Pending        before    the    court    are      Plaintiff       Mt.    Hawley          Insurance

Company's        Motion       for    Judgment         on   the    Pleadings        or        in      the

Alternative        Motion      for   Summary Judgment             and    Brief      in Support

( "Mt.       Hawley's    Motion")       (Docket       Entry No.     8)    and Defendant's


    See  1
           Complaint  for   Declaratory Relief                             ("Mt.          Hawley's
Complaint"), Docket Entry No. 1, p. 7 ~ 24.
         2
       See Huser's Answer and Counterclaims to Mt. Hawley's
Complaint for Declaratory Relief ("Huser's Answer"), Docket Entry
No. 6.
Response to Mt.              Hawley's Motion for Summary Judgment and Cross

Motion        on    the     Duty       to     Defend    (Docket      Entry No.         9)    ("Huser's

Response and Cross Motion").                           For the reasons stated below, Mt.

Hawley's Motion will be granted and Huser's Cross Motion will be

denied.


                                         I.     Case Background

A.      Insurance Policy

        Huser purchased Commercial General Liability ( "CGL") Insurance

Policies           (the     "Mt.       Hawley        Policies")      and        Commercial      Excess

Liability Insurance Policies from Mt. Hawley to cover the period

from December 31, 2014, through January 1, 2019. 3                                    The Mt. Hawley

Policies           contained       a     $1,000,000         limit    of     liability        for    each

occurrence,           and    a     $2,000,000           general      aggregate         limit       and    a

$2, 000, 000 products-completed operations aggregate limit. 4                                         The

terms        of    each     of     the        Mt.    Hawley   Policies          are    the     same      or

substantially similar. 5                       The   Mt.    Hawley    Policies         imposed upon

Mt. Hawley a duty to defend against certain claims brought against

Huser. 6



        3
            See Mt. Hawley's Complaint, Docket Entry No. 1, p. 4.
        4
     See Mt. Hawley Policies, Exhibits                                    2-5    to    Mt.   Hawley's
Complaint, Docket Entry Nos. 1-2 to 1-5.
        5
            See Mt. Hawley's Complaint, Docket Entry No. 1, p. 5.
        6
     See, e.g., Commercial General Liability Policy No. MGL0174186,
Exhibit 2 to Mt. Hawley's Complaint, Docket Entry No. 1-2, p. 4.

                                                      -2-
     1.      Duty to Defend

     The Mt. Hawley Policies contain a duty to defend provision,

which states:

     SECTION 1-COVERAGES

     COVERAGE A-BODILY INJURY AND PROPERTY DAMAGE LIABILITY

     1.      Insuring Agreement

             a.   We will pay those sums that the insured
                  becomes legally obligated to pay as damages
                  because of    "bodily injury" or "property
                  damage" to which this insurance applies.   We
                  will have the right and duty to defend the
                  insured against any "suit" seeking those
                  damages.   However, we will have no duty to
                  defend the insured against any "suit" seeking
                  damages for "bodily injury" or "property
                  damage" to which this insurance does not
                  apply. We may, at our discretion, investigate
                  any "occurrence" and settle any claim or
                  "suit" that may result. But:

                   (1)  the amount we will pay for damages is
                  limited as described in Section III - Limits
                  of Insurance; and

                  (2)  Our right and duty to defend ends when we
                  have used up the applicable limit of insurance
                  in the payment of judgments or settlements
                  under Coverages A or B or medical expenses
                  under Coverage C.

             No other obligation or liability to pay sums or
             perform acts or services       is covered unless
             explicitly  provided   for    under Supplementary
             Payments- Coverages A and B. 7

The Mt. Hawley Policies define "property damage" as:

             a.   Physical   injury   to  tangible   property,
                  including all resulting loss of use of that
                  property.   All such loss of use shall be

     7
         See, e.g., id.
                                  -3-
                       deemed to occur at the time of the physical
                       injury that caused it; or

                b.    Loss of use of tangible property that is not
                      physically injured.    All such loss of use
                      shall be deemed to occur at the time of the
                      "occurrence" that caused it. 8

The    Mt.     Hawley      Policies    define       "occurrence"     as     "an   accident,

including continuous or repeated exposure to substantially the same

general        harmful     conditions." 9       The    Mt.    Hawley   Policies      define

"suit" as "a civil proceeding in which damages because of 'bodily

injury,'       'property damage' or 'personal and advertising injury' to

which this insurance applies are alleged." 10


       2.       Relevant Exclusions

       In support of its Motion, Mt. Hawley argues that it does not

have       a   duty   to   defend     Huser    because       the   Breach    of    Contract

Exclusion contained as an endorsement on each of the Mt. Hawley

Policies excludes coverage:

                            BREACH OF CONTRACT EXCLUSION

       This insurance does not apply, nor do we have a duty to
       defend any claim or "suit" for "bodily injury," "property
       damage," or "personal and advertising injury" arising
       directly or indirectly out of the following:

       a.       Breach of express or implied contract;

       b.       Breach of express or implied warranty;



       8
           See, e.g., id. at 19 ~ 17.
       9
           See, e.g., id. at 18 ~ 13.
       10
            See, e.g., id. at 19 ~ 18.

                                              -4-
        c.       Fraud or misrepresentation regarding the formation,
                 terms or performance of a contracti or

        d.      Libel, slander or defamation arising                 out   of   or
                within the contractual relationship. 11

Huser argues         that   the     separate      "Your Work"    Exclusion and       the

subcontractor exception contained within it preserve coverage for

property damage caused by subcontractors:

        1.      Damage to Your Work

                "Property damage" to "your work" arising out of it
                or any part of it and included in the "products-
                completed operations hazard"    [is excluded from
                coverage] .

                This exclusion does not apply if the damaged work
                or the work out of which the damage arises was
                performed on your behalf by a subcontractor. 12

Pertinent to this exclusion,               "[y] our work"       is   defined as both

"(1)    [w]ork or operations performed by you or on your behalfi and

(2)    [m]aterials, parts or equipment furnished in connection with

such work or operations." 13


B.      The EHP v. Huser Lawsuit (the "Underlying Action")

        Huser agreed to act as a general contractor for Eagle Heights

Pleasanton,        LLC   ( "EHP")    to   construct     an   apartment     complex   in

Pleasanton, Texas (the "EHP Project") . 14              The Underlying Action is


        11
             See, e.g., id. at 52.
        12
             See, e.g., id. at 8 (emphasis added).
        13
             See, e.g., id. at 20     ~   22.
        14
             See Huser's Response and Cross Motion, Docket Entry No. 9,
p. 8.

                                            -5-
a dispute between EHP and Huser over alleged construction defects

in the EHP Project.   Huser's contract with EHP provided that:

    ARTICLE 3 RELATIONSHIP OF THE PARTIES

    The Contractor [Huser] accepts the relationship of trust
    and confidence established by this Agreement and
    covenants with the Owner [EHP] to cooperate with the
    Architect and exercise the Contractor's skill and
    judgment in furthering the interests of the Owner; to
    furnish    efficient   business    administration    and
    supervision; to furnish at all times an adequate supply
    of workers and materials; and to perform the Work in an
    expeditious and economical manner consistent with the
    Owner's interests.    The Owner agrees to furnish and
    approve, in a timely manner, information required by the
    Contractor and to make payments to the Contractor in
    accordance with the requirements of the Contract
    Documents.

                                * * *

    ARTICLE 7    COSTS TO BE REIMBURSED

    § 7.3   SUBCONTRACT COSTS

                                * * *

    § 7.3.3 Owner's approval of subcontracts shall not create
    any liability for the Owner or Contractor in any way and
    shall not be unreasonably withheld.

                                * * *

    § 7. 7. 3  Costs of repairing or correcting damaged or
    nonconforming    Work   executed   by    the   Contractor,
    Subcontractors or suppliers, provided that such damaged
    or nonconforming Work was not caused by negligence or
    failure to fulfill a specific responsibility of the
    Contractor and only to the extent that the cost of repair
    or correction is not recovered by the Contractor from
    insurance,   sureties,   Subcontractors,    suppliers,  or
    others.

                                * * *

    ARTICLE 10   SUBCONTRACTS AND OTHER AGREEMENTS

    § 10.1  Those portions of the Work that the Contractor
    does not customarily perform with the Contractor's own

                                 -6-
        personnel shall be performed under subcontracts or by
                                                            15
        other appropriate agreements with the Contractor.

In    connection            with      the     EHP     Project,         Huser     hired      several

subcontractors.             One of those subcontractors was Schaffer, which

was responsible for designing and installing the HVAC system. 16

        EHP alleges that after Huser completed work on the EHP Project

in    2016        and    EHP       took     possession,         EHP     discovered         multiple

deficiencies in the workmanship and materials used in the Project.

EHP     claims       that      work   performed           by   Schaffer    was    deficient      in

multiple respects, including:                       (1) breaching a fire wall; (2) using

the wrong type of ducts;                    ( 3)    misplacing air vents;           ( 4)    leaving

trash        in   the    air    ducts;       ( 5)    improperly        installing    electrical

connections to the HVAC; and (6) using poorer quality units than

those specified by the job architect. 17

        EHP filed the Underlying Action against Huser and Schaffer on

February          13 ,   2018,        in    the      80th      Civil     District        Court   of

Harris County, Texas, under Cause No. 2018-09694. 18                             The Underlying

Action alleged the following causes of action against Huser:


        15
       See Standard Form of Agreement Between Owner and Contractor
  EHP and Huser ("EHP Contract") [Attached to Plaintiff's Original
Petition and Jury Demand ( "EHP' s Petition") in the Underlying
Action], Exhibit 1 to Mt. Hawley's Complaint, Docket Entry No. 1-1,
pp. 10-16.
        16
             See Huser's Response and Cross Motion, Docket Entry No. 9,
p. 8.
        17
      See EHP' s Petition, Exhibit 1 to Mt.                              Hawley's Complaint,
Docket Entry No. 1-1, pp. 5-6.
        18
             See id. at 1.

                                                    -7-
                       HUSER'S BREACH OF CONTRACT AND NEGLIGENCE

                  11. HUSER contracted to build the project in a good
            and workmanlike manner using materials and design
            information set forth by the job architect              (see
            Exhibit "1 11 ) . HUSER 1 in many respects/ failed to do so.
            HUSER also agreed to staff the job with subcontractors
            who were knowledgeable in their respective trades and
            agreed to supervise the work that was being done by those
            contractors to make certain that their work was being
            done in accordance with plans and specifications and in
            a good and workmanlike manner.        The property has been
            plagued with electrical problems/ roofing problems/
            plumbing problems foundation problems and HVAC problems
                                        1                           1

            and deficiencies. Materials that were specified were not
            used.     Insulation is missing.          Drier vents were
            improperly installed.       Water fountains are improperly
            attached to the walls and 1 in fact 1 one has fallen off
            the wall because it was not properly affixed. The ridge
            vents on the roof were installed improperly.        Plumbing
            was installed improperly using inferior materials that
            were not specified in the plans.             Bathrooms were
            improperly vented into the attic and at least one
            instance a toilet was plumbed with hot/ not cold water.
            These items are just a sampling of the incidents which
            show the manner in which HUSER has breached its contract
            or in the alternative 1 has negligently supervised and
                  1

            staffed the project in question all proximately causing
            damages or producing damages which have far exceeded the
            minimum jurisdictional limits of this Court. 19

EHP 1   s        Petition in the             Underlying Action also              alleged separate

causes of action against Schaffer. 20                       After Huser was served by            EHP 1

Huser timely placed Mt. Hawley on notice of the claim. 21


C.          This Action

            Mt. Hawley refused to defend Huser in the Underlying Action.

Mt.         Hawley     filed          this    action   on   March       13   1   2018   1   seeking   a


            19
                 See id. at 4-5.
            20
                 See id. at 5-6.
            21
                 See Huser   1
                                 S   Response and Cross Motion/ Docket Entry No. 9                    1

p. 9.

                                                   -8-
declaration that it had no duty to defend Huser in the Underlying

Action. 22     Mt. Hawley filed its pending Motion on June 8,            2018. 23

Huser filed its Response and Cross Motion on June 29, 2018. 24              Both

parties have filed responses and replies to each pending motion. 25

The pending motions address Mt. Hawley's duty to defend and duty to

indemnify       Huser,   as    well    as      Huser's   counterclaims   against

Mt. Hawley.


                           II.    Standard of Review

A.    Motion for Judgment on the Pleadings

      A motion brought pursuant to Federal Rule of Civil Procedure

12(c) should be granted if there is no issue of material fact and

if the pleadings show that the moving party is entitled to judgment

as a matter of law.           Greenberg v. General Mills Fun Group,        Inc.,

478 F.2d 254, 256        (5th Cir. 1973).        A motion for judgment on the

pleadings is subject to the same standard as a motion to dismiss

for failure to state a claim.           See In re Great Lakes Dredge & Dock

Co.   LLC,    624 F.3d 201,      209   (5th Cir.    2010);   Guidry v. American


      22
           See Mt. Hawley's Complaint, Docket Entry No. 1.
      23
           See Mt. Hawley's Motion, Docket Entry No. 8.
      24
           See Huser's Response and Cross Motion, Docket Entry No. 9.
      25
      See Huser's Response and Cross Motion, Docket Entry No. 9;
Plaintiff Mt. Hawley Insurance Company's Response to Cross Motion
on the Duty to Defend, Docket Entry No. 11; Plaintiff Mt. Hawley
Insurance Company's Reply in Support of Motion for Judgment on the
Pleadings or in the Alternative Motion for Summary Judgment, Docket
Entry No. 13; Huser's Reply in Support of its Cross Motion for
Summary Judgment on the Duty to Defend, Docket Entry No. 15.

                                         -9-
Public Life Insurance Co.,       512    F.3d 177,      180    (5th Cir.   2007).

Thus, "the central issue is whether, in the light most favorable to

the plaintiff,    the complaint states a valid claim for relief."

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,                   313

F.3d 305, 312 (5th Cir. 2002)        (internal quotations omitted).


B.   Motion for Summary Judgment

     Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.       Fed. R. Civ. P. 56(c).           Disputes about

any material facts are "genuine" if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).                 In

reviewing   the   evidence    "the     court   must    draw    all   reasonable

inferences in favor of the nonmoving party,             and it may not make

credibility determinations       or weigh the         evidence."     Reeves    v.

Sanderson Plumbing Products,         Inc., 120 S. Ct. 2097, 2110          (2000).

Factual controversies are to be resolved in favor of the nonmovant,

"but only when               both parties have        submitted evidence of

contradictory facts."     Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994)    (en bane)

     Cross-motions for summary judgment are evaluated separately.

See Shaw Constructors v. ICF Kaiser Engineers, Inc., 395 F.3d 533,

538-39 (5th Cir. 2004).      Each movant must establish that no genuine

issue of material fact exists and that it is entitled to judgment

                                      -10-
as a matter of law, and the court views the evidence in favor of

each nonmovant.           See id.; Tidewater Inc. v. United States, 565 F. 3d

299, 302 (5th Cir. 2009)             (citing Ford Motor Co. v. Texas Department

of Transportation, 264 F.3d 493, 499 (5th Cir. 2001)).


                                       III.    Analysis

A.     Insurance Law

       Under Texas law the insured generally bears the initial burden

of   establishing          that   coverage       is    potentially provided           by   the

applicable insurance policy, while it is the insurer's burden to

prove the applicability of an exclusion permitting it                                to deny

coverage.             See SWE Homes,     LP v.        Wellington Insurance Co.,            436

S.W.3d 86,        90    (Tex. App.     -- Houston [14th Dist.]            2014, no pet.).

If the insurer is successful, the burden shifts back to the insured

to prove that an exception to the exclusion applies.                                 Guaranty

National Insurance Co. v. Vic Manufacturing Co., 143 F.3d 192, 193

(5th Cir. 1998).


       1.       Contract Interpretation

       Insurance         policies      are    subject      to   the    rules    of   contract

interpretation.            State Farm Lloyds v.            Page,      315 S.W.3d 525,      527

( Tex . 2 0 1 0 ) .     In construing the terms of a written contract, the

court's      primary       goal   is    always       "to   determine      the   contracting

parties' intent through the policy's written language."                              Id.   The

court reads all parts of the contract as a whole and gives effect

to each word,           clause,   and sentence so that no provision of the

                                              -11-
agreement is rendered inoperative.                         Id.    Courts construe terms in

contracts to have their plain, ordinary meaning unless something in

the contract itself indicates that the parties intended for them to

have particular definitions.                       Tanner v.       Nationwide Mutual Fire

Insurance Co., 289 S.W.3d 828, 831 (Tex. 2009).

        When a        contract as worded can be given "a definite or certain

legal meaning," it is unambiguous as a matter of law, and the court

enforces it as written.               WBCMT 2007 C33 Office 9720, L.L.C. v. NNN

Realty Advisors, Inc., 844 F.3d 473, 478 (5th Cir. 2016)                               (applying

Texas        law) .     The   court        will    not     find    an    insurance     contract

ambiguous because it lacks clarity or because the parties disagree

on its meaning.               Id.;    Page,       315     S.W.3d at      527.    "Instead,      a

contract        is    ambiguous       only    if     it    is    subject    to   two    or   more

reasonable interpretations after applying the pertinent canons of

construction."           WBCMT 2007 C33 Office 9720, L.L.C., 844 F.3d at 478

(quoting        McLane     Foodservice,           Inc.     v.    Table    Rock   Restaurants,

L.L.C.,       736 F.3d 375,          378    (5th Cir.       2013))      (internal quotations

omitted)


        2.       Duty to Defend

        In Texas an insurer's duty to defend and its duty to indemnify

are separate and distinct duties.                        McGinnes Industrial Maintenance

Corp. v. Phoenix Insurance Co., 477 S.W.3d 786,                            803   (Tex. 2015).

In determining whether an insurer has a duty to defend,                                  courts

follow the eight-corners rule.                    Ewing Construction Co. v. Amerisure

                                                  -12-
Insurance Co., 420 S.W.3d 30, 33                      (Tex. 2014).           "Under that rule,

courts look to the facts alleged within the four corners of the

pleadings,           measure      them     against      the    language       within    the       four

corners of the insurance policy, and determine if the facts alleged

present a matter that could potentially be covered by the insurance

policy.      11
                   Id.     The court examines the factual allegations that give

rise to the damages claims, not the legal conclusions or theories

asserted.            Id.     Doubts about the duty to defend are resolved in

favor of the insured.                            "Facts outside the pleadings,                   even

those        easily        ascertained,        are   ordinarily        not    material      to     the

determination                     II
                                        Liberty Mutual Insurance Co. v. Graham, 473

F.3d 596, 600 (5th Cir. 2006)                    (applying Texas law).


        3.         Duty to Indemnify

        The        duty     to   indemnify      is   triggered         by    the   actual      facts

establishing the insured's liability in the underlying litigation,

which        may    differ       from    the    alleged       facts.         Hartford    Casualty

Insurance Co. v. DP Engineering,                      L.L.C.,     827 F.3d 423,          430      (5th

Cir. 2016)           (applying Texas law) .             Therefore, with one recognized

exception, the duty to indemnify must be decided after a judgment

has been entered in the underlying suit.                        Id. (citing Farmers Texas

County Mutual Insurance Co. v. Griffin,                          955 S.W.2d 81,          84      (Tex.

1997)).           The recognized exception applies when "the same reasons

that negate the duty to defend likewise negate any possibility



                                                 -13-
[that]       the   insurer will ever have a                 duty to      indemnify."       Id.

(quoting Griffin, 955 S.W.2d at 84)                      (internal quotations omitted).


B.     Discussion

       Huser argues           that Mt.       Hawley has        a   duty to defend Huser

against       EHP' s    claims       in    the    Underlying       Action.        Mt.   Hawley

disagrees,         arguing that the claims in the Underlying Action are

excluded from           coverage      by    the    Mt.    Hawley    Policies'      Breach of

Contract Exclusion.


       1.      The Breach of Contract Exclusion

       Mt. Hawley essentially admits that coverage exists based on

the    terms       of   the    Mt.    Hawley        Policies       and   EHP's    Petition. 26

Mt. Hawley therefore has the burden of proving that one or more

policy exclusions apply.

       The Breach of Contract Exclusion is included as an endorsement

in each of the Mt. Hawley Policies.                       In relevant part, the Breach

of    Contract      Exclusion        provides       that    any    claim     or   "suit"   for

"property damage" "arising directly or indirectly out of" breaches

of contract and/ or warranty are not covered by the Mt.                                 Hawley

Policies.          The parties do not contest that the Underlying Action

is a "suit" for "property damage."                      The parties dispute (1) whether

the property damage that is the subject of the Underlying Action

"ar[ose] directly or indirectly" out of a breach of the contract


       26
            See Mt. Hawley's Motion, Docket Entry No. 8, p. 15.

                                                 -14-
between Huser and EHP and           (2)    whether the Mt.           Hawley Policies'

separate "Your Work" Exclusion, and its subcontractor exception,

preserve coverage because the property damage in the Underlying

Action was caused by a subcontractor.

     CGL policies grant the insured broad coverage for property

damage    or bodily     injury    liability,      which       is    then    narrowed by

exclusions      that   "restrict     and     shape      the    coverage          otherwise

afforded."      Lamar Homes,     Inc. v. Mid-Continent Casualty Co., 242

S.W.3d     1,   10     (Tex.     2007)      (internal     quotations             omitted).

"Exclusions exist for intended or expected losses, as well as for

contractually-assumed          liabilities,      obligations          under       worker's

compensation and related laws .                  and for a number of so-called

business risks."       Id.

     The    Fifth Circuit has        held that under Texas                 law   "when an

exclusion prevents coverage for injuries 'arising out of' particular

conduct, '[a] claim need only bear an incidental relationship to the

described conduct for the exclusion to apply. '"                   Sport Supply Group,

Inc. v.    Columbia Casualty Co.,         335 F.3d 453,        458    (5th Cir.      2003)

(alteration in original)        (quoting Scottsdale Insurance Co. v. Texas

Security Concepts       &    Investigation,      173   F. 3d 941,       943      (5th Cir.

1999)).    The Texas Supreme Court has interpreted this language "to

mean that there is but for causation, though not necessarily direct

or proximate causation."         Utica National Insurance Co. of Texas v.

American Indemnity Co., 141 S.W.3d 198, 203 (Tex. 2004).                      Exclusions

containing "arising out of" language are "given a broad, general,

                                          -15-
and comprehensive interpretation."                Scottsdale Insurance Co., 173

F.3d at 943.        In addition,      "' [a] rising out of' are words of much

broader      significance    than     'caused       by.'     They   are    ordinarily

understood to mean 'originating from[,]'                   'having its origin in,'

'growing out of[,]' or 'flowing from,' or in short, 'incident to, or

having connection with'.               "     EMCASCO Insurance Co. v. American

International Specialty Lines Insurance Co., 438 F.3d 519,                     524-25

(5th Cir. 2006).

      In the Underlying Action EHP sued both Schaffer and Huser

alleging they were at fault for construction defects in the EHP

Project.       EHP' s   Petition clearly states separate claims against

Huser and Schaffer:          EHP' s    Petition contains a          section labeled

"Huser's Breach of Contract and Negligence" and another,                     separate

section       labeled    "Schaffer's       Breach     of    Contract,     Negligence,

Violations of the DTPA and Fraudulent Misrepresentations. " 27                    The

Underlying Action alleges that "HUSER has breached its contract or,

in the      alternative,    has   negligently supervised and staffed the

project in question all proximately causing damages or producing

damages which have far exceeded the minimum jurisdictional limits of

this Court. " 28    Huser's contract with EHP imposed upon Huser a duty

to supervise and staff the EHP Project with adequate subcontractors.

EHP alleges that Huser's failure to hire and supervise qualified


      27
      See EHP' s Petition, Exhibit 1 to Mt.                   Hawley's Complaint,
Docket Entry No. 1-1, pp. 4-6.
      28
           See id. at 5 (emphasis added)

                                           -16-
contractors directly resulted in the "property damage" claimed in

the Underlying Action.              In other words, EHP alleges that Huser was

a "but for" cause of the property damage claimed.                          The facts and

allegations in the Underlying Action therefore make clear that the

"property damage" at issue "ar [ose]                   directly or indirectly" from

Huser's alleged breach of its contract with EHP.

       The Breach of Contract Exclusion does not, as Huser contends,

render coverage under the Mt.                   Hawley Policies         illusory. 29      The

Breach of Contract Exclusion does not reach every claim against an

insured whose           work   is    contractual       in nature           the    exclusion

requires       a    breach of       contract,    not    merely    the    existence of       a

contract.           See Scottsdale Insurance Co. v.              Mt.    Hawley Insurance

Co.,   Civil Action No. M-·10-58, 2011 WL 9169946, at *9                          (S.D. Tex.

June     15,       2011),   affirmed,     488    F.    App'x     859    (5th     Cir.   2012)

("Although these allegations might be incidentally related to the

existence of a contract, they do not necessarily bear an incidental

relationship to a breach of that contract or the failure to carry

out contracted-for services in a good and workmanlike manner.").

EHP's claims are at least incidentally related to Huser's breach of

their contract, not merely the existence of their contract.

       While Schaffer and other subcontractors on the EHP Project may

be partially responsible for the property damage claimed in the

Underlying Action, the Breach of Contract Exclusion still negates


       29
            See Huser's Response and Cross Motion, Docket Entry No.                        9,
p. 25.

                                           -17-
Mt. Hawley's duty to defend.                There is no evidence to suggest, as

Huser argues, that the subcontractor exception contained within the

"Your     Work"     Exclusion      preserves        coverage.         The    "Your     Work"

Exclusion provides that the Mt. Hawley Policies do not apply to

"property damage" caused by "your work" (i.e. , Huser's work) unless

that work was performed by a subcontractor, in which case coverage

under the exclusion is preserved.                    Huser cites Lamar Homes               in

support of its argument that the "Your Work" Exclusion explicitly

preserves coverage for property damage caused by subcontractors.

Lamar Homes cited the "Your Work" Exclusion, and the subcontractor

exception contained within              it,   as     an example       of    the    types   of

exclusions used in CGL policies.                   Lamar Homes, 242 S.W.3d at 11.

Nothing     in     Lamar   Homes      prevents      an     insurer    from        adding   an

additional        exclusion   eliminating          coverage     for   property       damage

arising out of a breach of contract.                 Lamar Homes held the opposite

-- the court discussed the many types of exclusions insurers can

utilize, including those that exclude the insured's "contractually-

assumed liabilities."           Id.    at   10.      The    subcontractor exception

contained within the "Your Work" Exclusion expressly modifies only

the "Your Work" Exclusion, not the other exclusions contained in

the Mt. Hawley Policies. 30           Just because the "Your Work" Exclusion


     30
      See,    e.g.,    Commercial  General    Liability    Policy
No. MGL0174186, Exhibit 2 to Mt. Hawley's Complaint, Docket Entry
No. 1-2, p. 8.      The subcontractor exception states:     "This
exclusion does not apply if the damaged work or the work out of
which the damage arises was performed on your behalf by a
subcontractor" (emphasis added) .

                                            -18-
preserves coverage for damage caused by subcontractors does not

mean that other policy exclusions must do the same.

     Further,      "[i] t   is well-settled that to the extent that an

endorsement conflicts with other policy language, the endorsement

controls."     Scottsdale, 2011 WL 9169946, at *9 (citing Mid-Continent

Casualty Co. v. Bay Rock Operating Co., 614 F.3d 105, 115 (5th Cir.

2010)).      The Breach of Contract Exclusion is an endorsement that

explicitly states:          "THIS ENDORSEMENT CHANGES THE POLICY." 31     The

purpose of the Breach of Contract Exclusion is clear:           to limit the

coverage     afforded by      the Mt.    Hawley   Policies.   The   Breach of

Contract Exclusion therefore limits the terms of the "Your Work"

Exclusion's subcontractor exception when "property damage" "aris [es]

directly or indirectly out of" a breach of contract.            The language

of the Breach of Contract Exception is unambiguous.           Huser's inter-

pretation fails to overcome the plain language of the Breach of

Contract Exclusion.         The court will therefore apply the Breach of

Contract Exclusion according to its plain language.             EHP's claims

against Huser in the Underlying Action are therefore excluded from

coverage by the Breach of Contract Exclusion.            Mt. Hawley does not

have a duty to defend Huser in the Underlying Action. 32



     31
          See, e.g. , id.
     32
      Because Mt. Hawley does not have a duty to defend Huser in
the Underlying Action, Mt. Hawley has not breached its contracts
with Huser by refusing to defend Huser in the Underlying Action.
Huser's claim for breach of contract therefore fails as a matter of
law.

                                        -19-
       2.      Mt. Hawley's Duty to Indemnify

       A court may decide whether an insurer has a duty to indemnify

an insured before a judgment in the underlying case when the same

facts that negate the insurer's duty to defend also negate the

insurer's duty to indemnify.               As discussed above, Huser's liability

to EHP for the claims asserted in the Underlying Action "ari[ses]

directly or          indirectly out         of"        Huser's        alleged   breach of      its

contract with EHP.                Huser's claims are therefore excluded from

coverage.          Because all of the claims in the Underlying Action are

not covered by the Mt. Hawley Policies, Mt. Hawley also has no duty

to indemnify Huser.


       3.      Huser's Counterclaims Against Mt. Hawley

       Huser        filed       counterclaims               against    Mt.   Hawley       alleging

violations         of     the   Texas    Insurance            Code.      Specifically,       Huser

alleges that Mt.            Hawley engaged in Unfair Settlement Practices,

Tex. Ins. Code§ 541.060, Misrepresentation of an Insurance Policy,

Tex. Ins. Code§ 541.061, and violated the Prompt Payment of Claims

Act,   Tex.        Ins.   Code § 542.058.                   Huser alleges that Mt.         Hawley

violated § 541.060 by "refusing to pay a claim without conducting
                                                       33
a reasonable investigation . . .                  II
                                                             Huser alleges that Mt. Hawley

violated       §    541.061      by     making    false          or   misleading      statements

regarding coverage under the Mt. Hawley Policies.                               Huser alleges



       33
            See Huser's Answer, Docket Entry No. 6, p. 7                        ~   21.

                                             -20-
that as a result of these violations, "Huser has suffered and will

continue to suffer actual damages. " 34

       To recover under             §   541.060, the insured must prove that the

insurer acted in bad faith.                   See Higginbotham v. State Farm Mutual

Automobile Insurance Co., 103 F.3d 456, 460 (5th Cir. 1997) ("Texas

courts have clearly ruled that these extra-contractual tort claims

[under the DTPA and Insurance Code] require the same predicate for

recovery as bad faith causes of action in Texas.")                            "As a general

rule    there can be no claim for bad faith when an insurer has

promptly denied a claim that is in fact not covered."                               Republic

Insurance Co. v. Stoker, 903 S.W.2d 338, 341 (Tex. 1995)                              For an

insured to recover on a bad-faith-based insurance claim when the

insurer has           properly denied coverage              for    a   claim that    is   not

covered by        the      policy,      the    insured must        demonstrate     that   the

insurer has committed an injury independent of the policy claim.

Id.

       The     injuries          alleged by Huser       are       based on Mt.      Hawley's

allegedly       improper          refusal     to   defend   Huser      in   the   Underlying

Action.        As explained above,             Mt. Hawley does not have a duty to

defend Huser in the Underlying Action.                        Therefore, to recover on

its Texas Insurance Code claims requiring a finding of bad faith,

Huser must point to extreme actions by Mt. Hawley causing Huser to

suffer an injury independent of Mt.                     Hawley's refusal to defend


       34
            See id.    ~   23.

                                                -21-
Huser.     Huser has failed to do so.                       Because Mt. Hawley does not

have a duty to defend Huser in the Underlying Action and Huser has

failed to allege that Mt. Hawley caused it to suffer an independent

injury, Huser's Unfair Settlement Practices claim fails.

       Section 541.061 provides that "[i]t is an unfair method of

competition or an unfair or deceptive                          act      or practice         in the

business of insurance to misrepresent an insurance policy by .

making an untrue statement of material fact" regarding the coverage

available under a policy.                    Tex.     Ins.    Code § 541.061.               Section

541.061        also   provides         other        types     of   false           or   misleading

communications by an insurer that                       can constitute an unfair or

deceptive practice under the statute.                          See id.             Huser fails to

allege specific facts to support that Mt. Hawley made any of the

false statements contemplated by§ 541.061.                         Because Mt. Hawley had

no duty to defend Huser, any statements made to that effect would

not constitute misrepresentations.                    Huser's Misrepresentation of an

Insurance Policy claim therefore fails.

       "To prevail under the             [Texas]       Prompt Payment of Claims Act,

the plaintiff must             establish that           there      is    a    claim under the

insurance policy for which the insurer is liable.                                   If the policy

does     not    provide   coverage           for     the     claims     in     the      underlying

lawsuits,       the   insurer is        not     liable under            the    statute."        PPI

Technology Services,            L.P.    v.     Liberty Mutual Insurance Co.,                    515

F. App'x 310,         314-15    (5th Cir.          2013)     (citing Progressive County

Mutual Insurance Co. v. Boyd,                  177 S.W.3d 919,               922    (Tex.   2005)).

                                               -22-
Because Mt. Hawley has no duty to defend Huser in the Underlying

Action, Mt. Hawley cannot be held liable under the Prompt Payment

of Claims Act.


                                 IV.   Conclusion

       For    the    reasons   explained        above,   the   court    finds   that

Mt. Hawley has no duty to defend or indemnify Huser for the claims

asserted in the Underlying Action.              Huser's breach of contract and

insurance law counterclaims predicated on Mt. Hawley's failure to

defend       Huser   therefore    also     fail.         Accordingly,    Plaintiff

Mt. Hawley Insurance Company's Motion for Judgment on the Pleadings

or in the Alternative Motion for Summary Judgment                  (Docket Entry

No.   8)   is GRANTED,    and Defendant's Cross Motion on the Duty to

Defend (Docket Entry No. 9) is DENIED.

      SIGNED at Houston, Texas, on this the 19th day of March, 2019.




                                                   UNITED STATES DISTRICT JUDGE




                                         -23-
